DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-10 in the reply filed on 02/23/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022. Furthermore, claims 7-10 are withdrawn from consideration per being directed to nonelected Species. Claim 7 is directed to Species B (Fig. 16), claims 8-9 are directed to Species C (Fig. 17), and claim 10 is directed to Species D (Fig. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al. (US 20190231106 A1, herein after referred to as Kaiserman) in view of Choi et al. (US 20180274825 A1, herein after referred to as Choi) and in further view of Kawamura et al. (JP 2001041639 A, herein after referred to as Kawamura).
Regarding claim 1, Kaiserman teaches an entrance refrigerator (delivery compartment 400 Fig. 4), comprising: a cabinet (see below annotated Fig. of Kaiserman), including: a first surface (see below annotated Fig. of Kaiserman) having a first opening (first opening 424 Fig. 4) exposed to a first space (see below annotated Fig. of Kaiserman); a second 

    PNG
    media_image1.png
    719
    671
    media_image1.png
    Greyscale

Kaiserman teaches the invention as described above but fails to explicitly teach a partition plate partitioning the storage space into a storage compartment at a front of the storage space and a cold air generating compartment at a rear of the storage space; a cold air supply assembly configured to supply cold air to the storage space, the cold air supply assembling 
However, Choi teaches a partition plate (fan cover 41 Fig. 17) partitioning the storage space (inner case 10 Fig. 16) into a storage compartment (storage chamber S Fig. 17) at a front of the storage space and a cold air generating compartment (cooled-air flow channel S1 Fig. 17) at a rear of the storage space (paragraph [0136]); a cold air supply assembly (cooling unit paragraph [0003]) configured to supply cold air to the storage space (paragraph [0003]), the cold air supply assembling including: a heat absorption part (cooling sink 32 Fig. 16) positioned at the cold air generating compartment and configured to absorb heat from the storage compartment (paragraph [0083]); and a heat dissipation part (heat sink 33 Fig. 16) positioned outside the cabinet to dissipate the heat transferred from the heat absorption part (paragraph [0090]) to allow for the storage and cooling of delivered items in the refrigerator.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Kaiserman to include a partition plate partitioning the storage space into a storage compartment at a front of the storage space and a cold air generating compartment at a rear of the storage space; a cold air supply assembly configured to supply cold air to the storage space, the cold air supply assembling including: a heat absorption part positioned at the cold air generating compartment and configured to absorb heat from the storage compartment; and a heat dissipation part positioned outside the cabinet to dissipate the heat transferred from the heat absorption in view of the teachings of Choi to allow for the storage and cooling of delivered items in the refrigerator.

However, Kawamura teaches a first heater (first defrost heater 61 Fig. 5) mounted in the cold air generating compartment (see below annotated Fig. of Kawamura) adjacent to the heat absorption part (cooler 58 and first blower 59 Fig. 5) to allow for melting the ice collected on the evaporator.

    PNG
    media_image2.png
    678
    584
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a first heater mounted in the cold air generating compartment adjacent to the heat absorption part in view of the teachings of Kawamura to allow for melting the ice collected on the evaporator.
Regarding claim 2, the combined teachings teach wherein the heat absorption part includes: an evaporator (cooler 58 Fig. 5 of Kawamura) configured to evaporate a refrigerant (refrigerant circuit 86 paragraph [0076] and Fig. 3 of Kawamura) by absorbing heat from cold air of the storage compartment; and an evaporator fan (first blower 59 Fig. 5 of Kawamura) disposed adjacent to the evaporator.
Regarding claim 3, the combined teachings teach wherein the heat dissipation part includes: a main condenser (condenser 60 Fig. 5 of Kawamura) configured to condense the refrigerant (refrigerant circuit 86 paragraph [0076] and Fig. 3 of Kawamura) by dissipating heat to outside of the cabinet (paragraph [0096] of Kawamura); and a condenser fan (blower fan 64 Fig. 6 of Kawamura) disposed adjacent to the main condenser.
Regarding claim 4, the combined teachings teach wherein the cold air supply assembly further includes a compressor (compressor 57 Fig. 5 of Kawamura) configured to compress the refrigerant introduced from the evaporator and discharge the compressed refrigerant to the condenser (Fig. 3 of Kawamura).
Regarding claim 5, the combined teachings teach wherein the main condenser is connected to the compressor at an outlet side of the compressor (see Fig. 3 of Kawamura).
Regarding claim 6, the combined teachings teach further comprising: a second heater (second defrost heater 67 Fig. 5 of Kawamura) configured to remove frost from the heat absorption part (paragraph [0069] of Kawamura); and a controller (electronic control board 78 Fig. 5 of Kawamura) configured to control the first heater (first defrost heater 61 Fig. 5 of Kawamura) and the second heater (paragraph [0073] of Kawamura).

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763